Citation Nr: 1134268	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.A.



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in April 2010 at which time it was remanded for further development. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2009 Travel Board hearing.  A transcript of that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. In February 1980 the RO denied the Veteran's claim of service connection for a low back disability; following notice of this decision, the Veteran did not file a notice of disagreement, and the rating decision became final.

2. Evidence received since the February 1980 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3. It has been shown by competent and probative evidence that the Veteran has a low back disability that is causally related to service.

CONCLUSIONS OF LAW

1. The RO's February 1980 decision denying entitlement to service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has been received since the February 1980 rating decision and the claim of entitlement to service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. A low back disability, diagnosed as degenerative arthritis and intervertebral disc disease of the lumbar spine, was incurred during active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and grants the Veteran's service connection claim for a low back disability; this represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

New and Material Claim

The Veteran's claim for service connection for a low back disability was previously considered and denied by the RO in a February 1980 rating decision on the grounds that the back condition preexisted service and there was no definite injury in-service.  The Veteran was notified of that decision and of his appellate rights, but did not appeal it. That decision is now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran n in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the February 1980 rating decision, which denied the Veteran's claim for service connection for a low back disability, the evidence of record consisted of the Veteran's service treatment records, his claim, and a report of VA examination dated in February 1980 that documented low back pain and a diagnosis of low back syndrome (mild).  Again, the RO denied the claim on the grounds that the back disability preexisted service and there was no definite injury in-service.  

With respect to this claim, new and material evidence has been received.  In particular, the Veteran has provided competent testimony relating to his in-service back trauma and continuous treatment for back problems since service.  In addition, the record now contains private and VA medical opinions which suggest a link, or nexus, between the Veteran's in-service back treatment and his current lumbar disability.

Accordingly, as this evidence relates to previously unestablished facts necessary substantiate the claim, the claim is reopened.  The underlying claim for service connection is addressed below.

Service Connection 

The Veteran contends that he sustained several low back injuries in-service, to include a possible ruptured disc and lumbar strain while he was on a 27-foot patrol boat in the Coast Guard.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Upon entrance into service, the Veteran's spine was normal on clinical evaluation. See December 1972 entrance examination report.  He denied having recurrent back pain, arthritis, or any other bone or joint deformities on a contemporaneous Report of Medical History.  Beginning in 1973, and through 1979, the Veteran's service treatment records are replete with complaints and treatment for low back pain.  For example, in a June 1973, the Veteran reported that he injured his back while lifting furniture; the diagnosis was paravertebral stiffness.  A contemporaneous lumbosacral x-ray revealed asymmetry of the apophyseal joints between L5 and S1.  The physician recommended admission to the hospital for a myelogram.  

In September 1973, the Veteran was hospitalized for "spontaneous onset of low back pain" approximately three months prior to admission.  Upon examination, there was no evidence of loss of structural integrity or functional abnormality.  However, the Veteran was deemed unfit to perform the duties of grade or rating.  Prognosis for complete recovery was doubtful and light duty was recommended for a period of three months.  The examiner stated that separation would be recommended if there was no improvement after the three month time period.  

In November 1973, the Veteran was put on physical profile for "low back syndrome."  He was also hospitalized at that time for back pain.  The hospital records show that the he had been experiencing low back pain for the past 6 months and that he was unable to perform his duties in the U.S. Coast Guard secondary to the low back symptoms associated with muscle spasm.  An evaluation by orthopedic services confirmed a "lack of objective medical findings sufficient to cause the degree of the patient's symptoms."  The diagnosis was chronic low back pain in acute exacerbation.  The Veteran was returned to light duty.   

The Veteran was admitted to the hospital in January 1974 for "possible herniated nucleus pulposes L4-5 on the right."  He complained of severe low back pain in the lumbar region which radiated down into both legs.  He reported that the back pain began in June 1973 and had been unremitting since.  Physical examination revealed positive straight leg raise with "extreme" pain, pain with dorsiflexion of the foot, and tenderness in the L2-S2 area.  A myelogram revealed a possible lesion at the L4-5 area; however, surgical exploration of the lumbar spine was not recommended at that time.  The Veteran was deemed unfit for duty. 

In April 1974, the Veteran was again admitted to the hospital with complaints of low back pain.  it was noted that he had been unable to return to his duty as a Coast Guardsman since his hospitalization in September.  The Veteran reported that his back pain was constant, unrelieved by bed rest and activity, and exacerbated by heavy lifting.  He stated that his back problems began in June 1973.  The physician again stated that there were no objective findings for disability and that he was fit for duty on a medical basis.  

In April 1974, the Veteran was referred to the physical evaluation board (PEB) and was ultimately determined to be fit for duty.  The PEB report noted that there were no objective findings for the disability present.  The origin of the condition was noted as "did not exist prior to entry" (DNEPE).  

There are multiple reports of and treatment for low back pain from June 1974 through August 1979.  Diagnoses included functional backache, chronic low back pain, and lumbar strain. 

The May 1979 discharge examination noted lumbosacral paraspinal muscle tenderness and spasm and chronic low back pain.  A March 1979 Report of Medical History likewise noted recurrent back pain.  

At his December 2009 hearing, the Veteran has testified that he received treatment for his low back problems immediately after his separation from service.  He also endorsed near-continuous low back symptomatology since that time.  See Hearing Testimony, pp. 7-10.  Post-service records show that the Veteran filed a claim for service connection for a low back disability in November 1979.  A February 1980 VA examination provided a diagnosis of mild low back syndrome.  Private chiropractic treatment records dated from approximately 1982 to 1985 show treatment in the form of spinal manipulation, ultrasound, and electrode therapy.  See Treatment Records from Carter Chiropractic Physicians.  

Private treatment records dated from 2000 to 2006 show continued treatment for low back pain secondary to degenerative disc disease/lumbar disc disease.  For 
instance, an April 2000 private treatment report from Dr. Hoffman indicates that the Veteran was involved in a motor vehicle accident in 1985 and that his complaints were largely related to neck/cervical spine pain.  The diagnosis was chronic lower back pain possibly secondary to lumbosacral pain and chronic neck pain.   A June 2001 private MRI report indicated mild diffuse bulging of the L4-5.  A June 2002 treatment report showed continued complaints of chronic low back and neck pain secondary to degenerative disc disease.  A May 2005 private record from Dr. Hoffman showed that the Veteran was evaluated for follow-up of his lumbar disc disease.  A contemporaneous MRI report revealed increased bulging at L4-5, degenerative disc disease of L4-5, as well as increased spondylosis.  

The Veteran underwent a VA examination for the spine in May 2007.  He claimed that his low back condition had its onset in-service.  It was noted that he had an intercurrent work-related motor vehicle accident.  He also reported a 20-year history of chiropractic treatment.  The diagnosis was degenerative disc bulging at L4-5 and spondylosis.  The VA examiner opined that it was less likely than not that the lumbar disability was caused by or a result of his military service, and that it was at least as likely as not the result of the intercurrent motor vehicle accident.  He (inaccurately) reported that lumbar spine pathology was only demonstrated after the MVA in 1985.  

In July 2007, the Veteran's long-time treating physician, Dr. Hoffman, reported that he reviewed the Veteran's service records showing injury to the low back in 1974 and a defect at L4-5 (per the myelogram).  He noted that the Veteran complained of ongoing, continued back pain since that time.  He stated that the most recent MRI report also revealed a bulge at L4-5, but no other abnormalities.  Upon examination, he demonstrated pain over the lumbar spine with increased muscle tone over the lumbosacral paraspinals.  Based on the history noted above, Dr. Hoffman opined that the Veteran's back pain was causally related to his military injury in 1974, and that his latest MRI scan showing disc bulging at L4-5 correlates with his myelogram in-service. 


The Veteran testified before the undersigned in December 2009.  He stated that he initially injured his back while serving on a presidential security detail in the Coast Guard.  He reported that he strained his low back when he the boat he was riding in hit a large wake/swell and he fell to the floor.  He continued to have back problems throughout service, which persist to the present day.  The Veteran testified that he received private medical treatment (i.e., chiropractic) for his back almost immediately after his separation from service.  He denied having any prior injuries to his back before entering service.  When asked about the intercurrent motor vehicle accident in 1985, the Veteran explained that the accident caused cervical spine/whiplash injuries.  He stated that he was also treated (minimally) for his low back at that time, but that the low back had already been injured during service and that the cervical spine was the primary injury resulting from the car accident.  

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the Veteran's claim file and relevant medical history.  He provided a diagnosis of degenerative arthritis and intervertebral disc disease of the lumbar spine.  He opined that the diagnosed lumbar disabilities were at "most likely" caused by or a result of the Veteran's well-documented lumbar spine injury and complaints of lumbar spine pain while on active duty.  His opinion was based upon his clinical experience, a review of the STRs and c-file, as well as the valuable medical literature.  He explained that the Veteran sustained a significant injury to his lumbar spine while on active duty; that he was evaluated on numerous occasions in-service for persistent low back pain and a myelogram suggesting lumbar disc herniation; and that a "firm" diagnosis could not have been confirmed at that time because the Veteran refused exploratory surgery.  The examiner noted that the lack of a firm diagnosis in-service should not be used as a basis for denial of service connection, especially when considering that MRIs and CT scans were not used in 1974.  He concluded by noting that there was no evidence of a lumbar disability upon enlistment examination; however, his separation examination clearly showed lumbar pain/symptoms.  He also noted continuous in-service and post-service treatment for "persistent" low back pain.  Based on the foregoing, the VA examiner 
again opined that it was "most likely" that the Veteran injured his lumbar spine while on active duty and that his condition represented a progression of that injury.  

In April 2011, a new VA examiner reviewed the claims file and provided an addendum opinion.  Based upon the Veteran's 1974 statement that he had injured his back on one occasion during high school, the VA examiner concluded that this represented a "pre-service" injury and that a low back injury was not caused or aggravated by service.  He stated that there was no evidence of aggravation because the Veteran had full range of motion of the lumbar spine upon examination.  

For the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Given the lay and medical evidence outlined above, the Board finds that service connection for a low back disability is warranted on a direct incurrence basis.  In this regard, the Board will forgo a full discussion as to whether a low back disability pre-existed service.  Although this was used as the basis for a prior denial of service connection (and the April 2011 VA examiner noted a pre-existing injury), the Veteran's statement that he injured his back on one occasion in high school does not constitute clear and unmistakable evidence of preexistence.  Also of note is the physical examination board's finding in 1974 indicating that the low back disability did not exist prior to entry (DNEPE).  Moreover, no low back symptomatology was noted upon enlistment examination; the Veteran is thus presumed sound upon his entry to service.  

With respect to direct incurrence, the Board notes that the Veteran was treated for low back problems on numerous occasions during service.  This included several hospitalizations for low back pain.  A 1974 myelogram reflected a defect (possible herniation) at L4-5.  His 1979 separation examination also noted lumbosacral paraspinal muscle tenderness and spasm, and chronic low back pain.  

The Veteran has also indicated that his back problems have continued from his period of active duty service to the present time.  In this regard, the Board finds that the Veteran's account of in-service trauma and continuous post-service symptomatology is competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's account of symptomatology has been generally consistent with both in-service and post-service medical evidence of record (i.e., in-service myelogram findings of a L4-5 disc abnormality and post-service MRI findings of L4-5 disc bulge).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In addition, various private treatment records dated from approximately 1982 to 1985 (i.e., prior to the intercurrent 1985 MVA) confirm post-service back treatment in the form of spinal manipulation, ultrasound, and electrode therapy.  Moreover, private and VA treatment records dated from 2000 to 2007 show continued treatment for low back pain secondary to degenerative disc disease/lumbar disc disease and findings related to a bulging disc at L4-5.  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In this case, the May 2007 VA examiner opined that the back disability was not related to service, while the April 2011 VA examiner opined that the low back disability pre-existed service and was not aggravated therein.  Even if the evidence were not in relative equipoise, these opinions are of little probative value for reasons already delineated above.  Namely, the May 2007 VA examiner inaccurately concluded that low back pathology did not exist prior to the 1985 MVA.  However, his conclusion is controverted by private chiropractic records dated from 1982 to 1985 showing back treatment/symptomatology and by the Veteran's own testimony indicating immediate and continuous post-service treatment for his low back.  Moreover, the Veteran competently testified that the he injured his cervical spine, and not the lumbar spine, in the 1985 motor vehicle accident, and the medical evidence of record does not suggest otherwise.  Finally, the April 2011 VA examiner's opinion must be disregarded as it is based the faulty premise that the back disability preexisted service.  

For the reasons outlined above, the VA examiners' opinions are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In contrast, the Veteran's long-time treating physician and the October 2010 VA examiner have both indicated that it is at least as likely as not (or most likely) that his current low back disability is etiologically related to his period of service.  Because the provided positive opinions were based on (I) acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physicians' medical expertise, the Board finds the opinion to have significant probative value.  In other words, these opinions are supported by clear medical reasoning and logic and provide the most probative evidence as to the determinative matter at hand.  See Nieves-Rodriguez v. Peake, supra.  

In sum, the Veteran has been shown to have sustained multiple injuries to his back in service; he has a current low back disorder, namely degenerative joint/disc disease; and he has provided a competent and credible account of continuity of low back symptoms since service.  Moreover, the most probative medical evidence of record relates the currently diagnosed low back disorder to the Veteran's military service.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for a low back disability have been met, and to this extent, the Veteran's claim is granted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened.

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis and intervertebral disc disease of the lumbar spine, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


